UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LENNORA R. BANKS-DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-00-65, CA-02-628-3)


Submitted:   January 27, 2003          Decided:     February 12, 2003


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lennora R. Banks-Davis, Appellant Pro Se. Gregg Robert Nivala,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lennora Banks-Davis seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from a final order denying

relief under § 2255 unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).       We have reviewed the record and

conclude for the reasons stated by the district court that Banks-

Davis has not satisfied the standards under § 2253(c)(2) or Rose.

See United States v. Banks-Davis, Nos. CR-00-65; CA-02-628-3 (E.D.

Va.   Oct.   4,   2002).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal


                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3